internal_revenue_service number release date index number -------------------- ---------------------------- ------------------------------------------ ------------------------ -------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number ------------------------ refer reply to cc psi b04 plr-127661-05 date april legend husband wife son son daughter trust a b x foundation date state company company case case -------------------------------------------- -------------------------------------------- ------------------------ ----------------- ------------------------- ------------------------------------------------------------- ----------------------- ----- ------- -- ------------------------------- -------------------------- ----------- ------------------------------- -------- -------------------------------------------------------------- ---------------------- -------------------------------------------------------------------- --------------- dear ---------- concerning the gift and income_tax consequences of husband’s and wife’s proposed this is in response to your date letter and other correspondence paragraph first of trust provides that in each taxable_year of trust the paragraph first provides that upon the death of the survivor of husband the facts and representations are summarized as follows husband established plr-127661-05 renunciation of their interests in trust and husband’s proposed irrevocable designation of the charitable_remainder beneficiary or beneficiaries in trust trust a charitable_remainder_unitrust crut on date trust was funded with a shares of company stock and b shares of company stock the trustees of trust are husband’s children son son and daughter trustees shall pay husband during his lifetime and after his death wife for such time as she survives a unitrust_amount equal to the lesser_of a_trust income for the taxable_year as defined in sec_643 and b c percent of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year of trust the unitrust_amount for any year shall also include any amount of trust income for such year that is in excess of the amount required to be distributed under b above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as c percent of the net fair_market_value of trust assets on the valuation dates and wife the trustees shall distribute all of the then principal and income of trust other than any amount due either of husband or wife or their estates to such one or more organizations described in sec_170 sec_2055 and sec_2522 in such proportions or amounts i as husband while living and legally competent and or ii if wife survives husband then as a majority of wife and husband’s children son daughter and son from time to time living and legally competent shall at any time and from time to time designate by written instrument duly executed and acknowledged and delivered to the trustees if more than one designation has been delivered to the trustees by husband and or wife and children then the last such designation so delivered shall govern if organization s named in the last designation delivered to the trustees is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of trust is to be distributed to it then the trustees shall distribute such principal and income to the remaining one or more organizations which are described in sec_170 sec_2055 and sec_2522 if any proportionately but if none of such organizations is an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of trust is to be distributed to it or if no such designation is made by either husband or wife and children then the trustees shall distribute such principal and income to foundation a state not-for-profit corporation if foundation is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of trust is to be distributed to it then the trustees shall distribute such principal and income to such one or more organizations described in sec_170 sec_2055 and sec_2522 as the trustees shall select in their sole discretion under state law if husband and wife renounce their interests in trust the it is represented that at the time trust was created husband and wife had no paragraph first provides that the operation of trust shall be governed by husband wife and their children propose the following transaction first wife plr-127661-05 the laws of state intention to divide the unitrust and remainder interests as a method to avoid the partial_interests rules in sec_170 renunciation of their unitrust interests will accelerate the remainder_interest see case and case son son and daughter will each irrevocably release their contingent right to designate one or more charitable organizations described in sec_170 sec_2055 and sec_2522 as the remainder beneficiary or beneficiaries of trust irrevocable renunciation second wife will renounce her only other interest in trust ie her right to receive unitrust distributions from trust in the event that wife survives husband irrevocable renunciation third husband will renounce all of his remaining interests in trust ie his right to receive any future unitrust distributions from trust and his right to make any further charitable_beneficiary designations and then husband will irrevocably designate one or more specific charitable organizations described in sec_170 sec_2055 and sec_2522 as the remainder beneficiary or beneficiaries of trust irrevocable renunciation and designation the probate_court having jurisdiction over trust requesting that the court rule that they have the right to renounce their unitrust interests in trust and that as a result of the renunciation the remainder_interest will be accelerated and all principal and income remaining in trust at the time of husband’s renunciation other than the final prorated unitrust_amount that is due and payable to husband or wife will be immediately payable to the charitable_organization s irrevocably designated by husband as the remainder beneficiary or beneficiaries husband and wife and their children as trustees of trust will file an action with you have requested the following rulings husband will be entitled to a gift_tax deduction under sec_2522 for the value of his unitrust_interest and the remainder_interest in trust transferred as a result of his execution of the irrevocable renunciation and designation wife will be entitled to a gift_tax deduction under sec_2522 for the value of her unitrust_interest in trust transferred as a result of her execution of the irrevocable renunciation plr-127661-05 husband will be entitled to an income_tax deduction under sec_170 for the value of his unitrust_interest in trust transferred as a result of his execution of the irrevocable renunciation and designation wife will be entitled to an income_tax deduction under sec_170 for the value of her unitrust_interest in trust transferred as a result of her execution of the irrevocable renunciation sec_170 of the internal_revenue_code allows as an income_tax sec_170 provides that no charitable_contribution_deduction is allowed sec_170 provides that a contribution not made by a transfer in trust law and analysis deduction any contribution or gift to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or a fixed percentage distributed annually of the fair_market_value of the trust property determined annually and the grantor is treated as the owner of the interest for purposes of applying sec_671 relating to grantor trusts of less than the taxpayer's entire_interest in property is not allowed as a charitable_contribution_deduction except to the extent that the value of the interest contributed would be allowable as a deduction had such interest been transferred in trust sec_1_170a-6 and sec_1_170a-7 of the income_tax regulations provide that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer's entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus avoid sec_170 and f a the deduction is not allowed property other than money the amount of the contribution is generally the fair_market_value of the property at the time of the contribution charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote sec_1_170a-1 provides that if a charitable_contribution is made in sec_1_170a-1 provides that if as of the date of the gift a transfer for sec_2511 provides that the tax imposed by sec_2501 shall apply sec_2501 imposes a tax for each calendar_year on the transfer of property plr-127661-05 as to be negligible by gift during such calendar_year by any individual whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides in part that a gift is incomplete if and to the extent a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard thus a gift would be incomplete to the extent the donor retains the power to designate the beneficiaries of the gift even if the power retained is limited to designating charitable beneficiaries see eg revrul_77_275 1977_2_cb_346 sec_25_2511-2 provides in part that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by the death of the donor the statute being confined to transfers by living donors is regarded as the event which completes the gift and causes the tax to apply sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction shall be allowed under this section for the interest which is or has been transferred unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly plr-127661-05 situation of revrul_86_60 1986_1_cb_302 considers whether a transfer to situation of revrul_86_60 1986_1_cb_302 considers whether a transfer to charity by the grantor a of a charitable_remainder_annuity_trust of a’s entire retained annuity interest qualifies for the gift_tax_charitable_deduction following the transfer a did not retain any interest in the trust and neither at that time nor at any prior time did a make a transfer from the trust for private purposes although the transfer of the remainder_interest to charity divided a’s prior interest that transfer was for charitable not private purposes consequently a’s transfer of the annuity interest to charity was not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction accordingly a’s transfer of a’s annuity interest to charity qualifies for a deduction under sec_2522 further a’s transfer qualifies for an income_tax charitable deduction under sec_170 because although a had previously divided the interest a held in the property the division was not to avoid sec_170 thus under sec_1_170a-7 a’s transfer of a’s entire life_annuity interest qualifies for an income_tax deduction under sec_170 charity by a secondary life annuitant b of a charitable_remainder_annuity_trust of b’s entire contingent life_annuity interest in the trust qualifies for the gift_tax_charitable_deduction following the transfer b did not retain any interest in the trust and at no time had b made a transfer of an interest in the trust for a private purposes consequently there is no requirement that the transfer to charity be in a form described in sec_25_2522_c_-3 and b’s transfer of b’s annuity interest to charity qualifies for a deduction under sec_2522 further b’s transfer qualifies for an income_tax charitable deduction under sec_170 the secondary life_annuity interest was the only interest in the trust that b owned at the time of the transfer therefore under sec_1_170a-7 b’s transfer of b’s entire secondary life_annuity interest qualifies for an income_tax deduction under sec_170 unitrust husband is the beneficiary of the first life unitrust_interest and wife is the beneficiary of the second life unitrust_interest because husband wife son son and daughter retained the right to designate the charitable_remainder beneficiary or beneficiaries of trust husband did not make a completed_gift to charity of the remainder_interest for gift_tax purposes at the time trust was created in the instant case on date husband established trust a charitable_remainder under the proposed transaction wife son son and daughter will each irrevocably release their contingent right to designate one or more charitable organizations as the remainder beneficiary or beneficiaries of trust wife will renounce her unitrust_interest in trust and as in situation of revrul_86_60 wife’s transfer will qualify for the gift_tax_charitable_deduction under sec_2522 subsequently husband will renounce his unitrust_interest in trust under state law the remainder_interest in trust will accelerate and will become payable outright to plr-127661-05 the charitable_remainder beneficiary or beneficiaries then husband will irrevocably designate a charity or charities as the remainder beneficiary or beneficiaries when husband designates the charitable_remainder beneficiary or beneficiaries husband’s gift will become complete for gift_tax purposes and the charity or charities designated will receive the entire_interest in trust outright as in situation of revrul_86_60 husband will donate his entire_interest in trust to charity and following the transfer husband will not retain any interest in trust accordingly we rule that husband will be entitled to a gift_tax_charitable_deduction under sec_2522 for the value for his unitrust_interest and the remainder_interest in trust that passes to the charity or charities and wife will be entitled to a gift_tax_charitable_deduction under sec_2522 for the value of her unitrust_interest passing to charity further we rule that husband will be entitled to an income_tax deduction under sec_170 for the value of his unitrust_interest and wife will be entitled to an income_tax deduction under sec_170 for the value of her unitrust_interest in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter is being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter-
